
	
		I
		112th CONGRESS
		1st Session
		H. R. 1456
		IN THE HOUSE OF REPRESENTATIVES
		
			April 8, 2011
			Mr. Kind (for himself
			 and Mr. Gerlach) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To reauthorize the Neotropical Migratory Bird
		  Conservation Act.
	
	
		1.Reauthorization of
			 Neotropical Migratory Bird Conservation ActSection 10 of the Neotropical Migratory Bird
			 Conservation Act (16 U.S.C. 6109) is amended—
			(1)by striking
			 subsections (a) and (b) and inserting the following:
				
					(a)Authorization of
				appropriationsThere is authorized to be appropriated to the Fund
				to carry out this Act such sums as are necessary for each of fiscal years 2012
				through 2017, to remain available until expended, of which not less than 75
				percent of the amounts made available for each fiscal year shall be expended
				for projects carried out outside the United
				States.
					;
				and
			(2)by redesignating
			 subsections (c) and (d) as subsections (b) and (c), respectively.
			
